DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see pages 4-8 under arguments and remarks, filed 02/24/2022, with respect to claims 16, 17, 20, 21, 24, 25, 28 and 29 have been fully considered and are persuasive.  Specifically, the application of the previously applied prior art Liao (US PG Pub. No. 2018/0092070) to the respective claims is withdrawn.

Response to Amendments
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 16, 20, 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallik (US PG Pub. No. 2016/0128028) in view of Li (US PG Pub. No. 2018/0167967) and further in view of Sun (US PG Pub. No. 2018/0124753).
As per claim 16:
	Mallik teaches a method performed by a first transceiver in a wireless communication system (see paragraph [0043], discloses a method of transmitting downlink Note: Examiner is reading said base station as the first transceiver and the UE as the second transceiver), the method comprising:
	transmitting, to a second transceiver, first control information (see Figures 2 and 4, paragraphs [0072], [0097], base station 105/105-b transmitting a first control channel message 220/fast control channel message 415 to the UE 115/115-b) including control information format type (see paragraphs [0072], [0100], discloses the first control channel message 220/fast control channel message 415 may contain an indication of a payload size of the second control channel message 225/slow control channel message 420. Paragraph [0100] explicitly states “…the indication of the second control channel message payload size further indicates a payload type” and thus “control information format type” of the second control channel message 225/slow control channel message 420), wherein the control information format type is associated with a format of second control information (as disclosed earlier in paragraphs [0072], [0100], the message contained in the first control channel message 220/fast control channel message 415 contains information such as “…the indication of the second control channel message payload size further indicates a payload type”);
	and transmitting, to the second transceiver, the second control information (see Figures 2, 4, paragraphs [0072], [0101], discloses the base station 105/105-b may transmit the second control channel message 225/slow control channel message 420 in the same TTI as the first control channel message 220/fast control channel message) with the format determined by the control information format type (see paragraphs [0072], [0101], the UE may receive and identify the second control channel message based on the payload size indicated in the first control channel message in the same TTI)…,
	wherein a resource for transmission of the first control information is not used for transmission of the second control information (see Figure 3B, the resources occupied by the “fast PDCCH” is different from the resources occupied by the “slow PDCCH”).
	Mallik does not clearly teach …wherein hybrid automatic repeat request (HARQ) process number and a redundancy version (RV) are included in the second control information.
	Li teaches …wherein hybrid automatic repeat request (HARQ) process number and a redundancy version (RV) are included in the second control information (see paragraphs [0108], [0118], discloses second DCI contains information such as HARQ process number and redundancy version).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of control information containing both HARQ process number and a redundancy version (as disclosed in Li) into Mallik as a way of indicating both a sequence number used to identify a HARQ process and also a redundancy version used for data transmission (please see paragraphs [0119], [0121] of Li). Thus transmission of separate control information enables the terminal device to perform transmission of a data packet (please see paragraph [0117] of Li).
	The combination of Mallik and Li fail to teach and wherein the first control information is transmitted on a control channel and the second control information is transmitted on a data channel.
	Sun teaches wherein the first control information is transmitted on a control channel (see Figure 7, DCI-1 706/first control information is transmitted in PDCCH 702/control channel) and the second control information is transmitted on a data channel (see Figure 7, DCI-2 710/second control information is transmitted in PDSCH 704/data channel).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the splitting of downlink control information (DCI) into DCI-1 and DCI-2 in respective regions control and data channels (as disclosed in Sun) into Mallik, Li and Liam as a way of reducing the control overhead as well as improving the processing timeline (please see paragraph [0073] of Sun). Therefore, splitting the control information into respective regions is an efficient technique for transmitting control information in order to meet stringent requirements such as networks requiring low overhead (please see paragraph [0004] of Sun).
	As per claim 20:
	Mallik teaches a method performed by a second transceiver in a wireless communication system (see paragraph [0043], discloses a method of transmitting downlink control information from the base station to the UE in several messages. Note: Examiner is reading said base station as the first transceiver and the UE as the second transceiver), the method comprising:
	receiving, from a first transceiver, first control information (see Figures 2 and 4, paragraphs [0072], [0097], base station 105/105-b transmitting a first control channel message 220/fast control channel message 415 to the UE 115/115-b) including control information format type (see paragraphs [0072], [0100], discloses the first control channel message 220/fast control channel message 415 may contain an indication of a payload size of the second control channel message 225/slow control channel message 420. Paragraph [0100] explicitly states “…the indication of the second control channel message payload size further indicates a payload type” and thus “control information format type” of the second control channel message 225/slow control channel message 420), wherein the control information format type is associated with a format of second control information (as disclosed earlier in paragraphs [0072], [0100], the message contained in the first control channel message 220/fast control channel message 415 contains information such as “…the indication of the second control channel message payload size further indicates a payload type”);
	and receiving, from the first transceiver, the second control information (see Figures 2, 4, paragraphs [0072], [0101], discloses the base station 105/105-b may transmit the second control channel message 225/slow control channel message 420 in the same TTI as the first control channel message 220/fast control channel message) with the format determined by the control information format type (see paragraphs [0072], [0101], the UE may receive and identify the second control channel message based on the payload size indicated in the first control channel message in the same TTI) …,
	wherein a resource for transmission of the first control information is not used for transmission of the second control information (see Figure 3B, the resources occupied by the “fast PDCCH” is different from the resources occupied by the “slow PDCCH”).
	Mallik does not clearly teach …wherein hybrid automatic repeat request (HARQ) process number and a redundancy version (RV) are included in the second control information.
	Li teaches …wherein hybrid automatic repeat request (HARQ) process number and a redundancy version (RV) are included in the second control information (see paragraphs [0108], [0118], discloses second DCI contains information such as HARQ process number and redundancy version).
before the effective filing date of the application to incorporate the transmission of control information containing both HARQ process number and a redundancy version (as disclosed in Li) into Mallik as a way of indicating both a sequence number used to identify a HARQ process and also a redundancy version used for data transmission (please see paragraphs [0119], [0121] of Li). Thus transmission of separate control information enables the terminal device to perform transmission of a data packet (please see paragraph [0117] of Li).
The combination of Mallik and Li fail to teach and wherein the first control information is transmitted on a control channel and the second control information is transmitted on a data channel.
	Sun teaches wherein the first control information is transmitted on a control channel (see Figure 7, DCI-1 706/first control information is transmitted in PDCCH 702/control channel) and the second control information is transmitted on a data channel (see Figure 7, DCI-2 710/second control information is transmitted in PDSCH 704/data channel).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the splitting of downlink control information (DCI) into DCI-1 and DCI-2 in respective regions control and data channels (as disclosed in Sun) into Mallik, Li and Liam as a way of reducing the control overhead as well as improving the processing timeline (please see paragraph [0073] of Sun). Therefore, splitting the control information into respective regions is an efficient technique for transmitting control information in order to meet stringent requirements such as networks requiring low overhead (please see paragraph [0004] of Sun).
	

	Mallik teaches a first transceiver in a wireless communication system (see Figure 12, base station 105-d), the first transceiver comprising:
	a controller (see Figure 12, base station two stage control channel module 1210) configured to:
	transmit, to a second transceiver via a transmitter (see Figure 12, transceiver 1235), first control information (see Figures 2 and 4, paragraphs [0072], [0097], base station 105/105-b transmitting a first control channel message 220/fast control channel message 415 to the UE 115/115-b) including control information format type (see paragraphs [0072], [0100], discloses the first control channel message 220/fast control channel message 415 may contain an indication of a payload size of the second control channel message 225/slow control channel message 420. Paragraph [0100] explicitly states “…the indication of the second control channel message payload size further indicates a payload type” and thus “control information format type” of the second control channel message 225/slow control channel message 420), wherein the control information format type is associated with a format of second control information(as disclosed earlier in paragraphs [0072], [0100], the message contained in the first control channel message 220/fast control channel message 415 contains information such as “…the indication of the second control channel message payload size further indicates a payload type”),
and transmit, to the second transceiver via the transmitter, the second control information (see Figures 2, 4, paragraphs [0072], [0101], discloses the base station 105/105-b may transmit the second control channel message 225/slow control channel message 420 in the same TTI as the first control channel message 220/fast control channel message) with the format determined by the control information format type (see paragraphs [0072], [0101], the UE may receive and identify the second control channel message based on the payload size indicated in the first control channel message in the same TTI) …
wherein a resource for transmission of the first control information is not used for transmission of the second control information (see Figure 3B, the resources occupied by the “fast PDCCH” is different from the resources occupied by the “slow PDCCH”).
	Mallik does not clearly teach …wherein hybrid automatic repeat request (HARQ) process number and a redundancy version (RV) are included in the second control information.
	Li teaches …wherein hybrid automatic repeat request (HARQ) process number and a redundancy version (RV) are included in the second control information (see paragraphs [0108], [0118], discloses second DCI contains information such as HARQ process number and redundancy version).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of control information containing both HARQ process number and a redundancy version (as disclosed in Li) into Mallik as a way of indicating both a sequence number used to identify a HARQ process and also a redundancy version used for data transmission (please see paragraphs [0119], [0121] of Li). Thus transmission of separate control information enables the terminal device to perform transmission of a data packet (please see paragraph [0117] of Li).
The combination of Mallik and Li fail to teach and wherein the first control information is transmitted on a control channel and the second control information is transmitted on a data channel.
wherein the first control information is transmitted on a control channel (see Figure 7, DCI-1 706/first control information is transmitted in PDCCH 702/control channel) and the second control information is transmitted on a data channel (see Figure 7, DCI-2 710/second control information is transmitted in PDSCH 704/data channel).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the splitting of downlink control information (DCI) into DCI-1 and DCI-2 in respective regions control and data channels (as disclosed in Sun) into Mallik, Li and Liam as a way of reducing the control overhead as well as improving the processing timeline (please see paragraph [0073] of Sun). Therefore, splitting the control information into respective regions is an efficient technique for transmitting control information in order to meet stringent requirements such as networks requiring low overhead (please see paragraph [0004] of Sun).
	As per claim 28:
	Mallik teaches a second transceiver in a wireless communication system (see Figure 8, UE 115-c), the terminal comprising:
	a controller (see Figure 8, two stage control channel module 810) configured to:
	receive, from a first transceiver via a receiver (see Figure 8, transceiver 835), first control information (see Figures 2 and 4, paragraphs [0072], [0097], base station 105/105-b transmitting a first control channel message 220/fast control channel message 415 to the UE 115/115-b) including control information format type (see paragraphs [0072], [0100], discloses the first control channel message 220/fast control channel message 415 may contain an indication of a payload size of the second control channel message 225/slow control channel message 420. Paragraph [0100] explicitly states “…the indication of the second control channel message payload size further indicates a payload type” and thus “control information format type” of the second control channel message 225/slow control channel message 420), wherein the control information format type is associated with a format of second control information (as disclosed earlier in paragraphs [0072], [0100], the message contained in the first control channel message 220/fast control channel message 415 contains information such as “…the indication of the second control channel message payload size further indicates a payload type”),
and receive, from the first transceiver via the receiver, the second control information (see Figures 2, 4, paragraphs [0072], [0101], discloses the base station 105/105-b may transmit the second control channel message 225/slow control channel message 420 in the same TTI as the first control channel message 220/fast control channel message) with the format determined by the control information format type (see paragraphs [0072], [0101], the UE may receive and identify the second control channel message based on the payload size indicated in the first control channel message in the same TTI) …
wherein a resource for transmission of the first control information is not used for transmission of the second control information (see Figure 3B, the resources occupied by the “fast PDCCH” is different from the resources occupied by the “slow PDCCH”).
	Mallik does not clearly teach …wherein hybrid automatic repeat request (HARQ) process number and a redundancy version (RV) are included in the second control information.
	Li teaches …wherein hybrid automatic repeat request (HARQ) process number and a redundancy version (RV) are included in the second control information (see paragraphs 
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of control information containing both HARQ process number and a redundancy version (as disclosed in Li) into Mallik as a way of indicating both a sequence number used to identify a HARQ process and also a redundancy version used for data transmission (please see paragraphs [0119], [0121] of Li). Thus transmission of separate control information enables the terminal device to perform transmission of a data packet (please see paragraph [0117] of Li).
The combination of Mallik and Li fail to teach and wherein the first control information is transmitted on a control channel and the second control information is transmitted on a data channel.
	Sun teaches wherein the first control information is transmitted on a control channel (see Figure 7, DCI-1 706/first control information is transmitted in PDCCH 702/control channel) and the second control information is transmitted on a data channel (see Figure 7, DCI-2 710/second control information is transmitted in PDSCH 704/data channel).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the splitting of downlink control information (DCI) into DCI-1 and DCI-2 in respective regions control and data channels (as disclosed in Sun) into Mallik, Li and Liam as a way of reducing the control overhead as well as improving the processing timeline (please see paragraph [0073] of Sun). Therefore, splitting the control information into respective regions is an efficient technique for transmitting control information .

4.	Claims 18, 22, 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mallik in view of Li and further in view of Sun and Liu (US PG Pub. No. 2017/0302419).
As per claim 18:
Mallik in view of Li and further in view of Sun teaches the method of claim 16 with the exception of:
wherein format information of the first control information is defined based on a radio resource control (RRC) signaling.
Liu teaches wherein format information of the first control information is defined based on a radio resource control (RRC) signaling (see paragraph [0092], discloses an RRC message to notify UE of a DCI format).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of RRC message(s) as disclosed in Liu into Mallik, Li and Sun as a way of indicating to the UE a configuration parameter over a downlink control channel (please see paragraph [0092] of Liu).
Claims 22, 26 and 31 are rejected in the same scope as claim 18.
5.	Claims 19, 23, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mallik in view of Li and further in view of Sun and Ng (US PG Pub. No. 2013/0010737).
As per claim 19:
Mallik in view of Li and further in view of Sun teaches the method of claim 18 with the exception of:
wherein a number of the format of the second control information is predefined.
wherein a number of the format of the second control information is predefined (see paragraphs [0019], [0050], discloses the number of the predefined format of each DCI per component carrier (CC) is derived via higher layer signaling).	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the predefined format for a downlink control information (as disclosed in Ng) into Mallik, Li and Sun as a way of reducing the number of blind decoding attempts (please see paragraph [0020] of Ng). Therefore, by providing predefined DCI format per component carrier, the PDCCH processing latency and power consumption from the UE’s point of view could be reduced (please see paragraph [0014] of Ng).
Claims 23, 27 and 30 are rejected in the same scope as claim 19.
6.	Claims 17, 21, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mallik in view of Li and further in view of Sun and Chen (US PG Pub. No. 2013/0039272).
As per claim 17:
	Mallik in view of Li and further in view of Sun teaches the method of claim 16.
The combination of Mallik, Li and Sun fail to clearly to teach transmitting, to the second transceiver, data according to the first control information and the second control information.
	Chen teaches transmitting, to the second transceiver, data according to the first control information and the second control information (see paragraph [0031], in response to receiving DCI 30 in PDCCH 32, the UE may determine based on the received DCI 30 of the existence of transport block (TB) which contains information such as DCI 40 information. In other words, the control information which would normally be in the PDCCH 32 is piggybacked onto the PDSCH region 34, namely a TB 36 in the data region. Said DCI 40 may contain Note: A TB may referred to data region of wireless signals transmitted from a base station to a UE, please see paragraph [0028] and thus a DL data).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of downlink control information into both control and data channels (i.e. the concept behind piggyback control information as disclosed in Chen) into Mallik, Li and Sun as a way of reducing the control signaling overhead (please see paragraph [0030] of Chen).
Claims 21, 25 and 29 are rejected in the same scope as claim 17.

Note: Examiner tried on March 24th, 28th and 29th 2022 to contact applicant’s representative Douglas M. Owens (Reg. No. 51,314) for possible amendments to the respective independent claims in light of the newly found prior art(s) Sun (US PG Pub. No. 2018/0124753) and Chen (US PG Pub. No. 2013/0039272) but was not successful.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474